       Case 4:16-cv-02116-MWB Document 150 Filed 07/18/19 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SNOW SHOE REFRACTORIES, LLC,            )
As Administrator of SNOW SHOE           )
REFRACTORIES                            )
LLC PENSION PLAN FOR HOURLY             )
EMPLOYEES,                              )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )
                                        )
JOHN JUMPER, BRENT PORTERFIELD,         ) Case No.
AMERICAN INVESTMENTS FUND II, LLC,      ) 4:16-CV-02116-MWB
and R. TRENT CURRY,                     )
                                        )
      Defendants/Third-Party Plaintiff, )
                                        )
v.                                      )
                                        )
MERRILL LYNCH BANK & TRUST CO., FSB, )
                                        )
      Third-Party Defendant.            )

                                        ORDER
                                      JULY 18, 2019

      Upon consideration of the Stipulated Motion to Extend Time for Third-Party

Defendant Merrill Lynch Bank & Trust Company, FSB (“MLBT”) to file a Reply in

support of its Motion to Dismiss Defendant Brent Porterfield’s Cross-Claim and

Respond to the Amended Cross-Claim Filed by Brent Porterfield, the Court

GRANTS said Motion. IT IS HEREBY ORDERED that MLBT shall have a

two-week extension of time from July 17, 2019, to July 31, 2019, to answer, move,

                                       1
       Case 4:16-cv-02116-MWB Document 150 Filed 07/18/19 Page 2 of 2



or otherwise respond to Porterfield’s Amended Cross-Claim and to file a reply in

support of its Motion to Dismiss Porterfield’s Cross-Claim.


                                     BY THE COURT:


                                       s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge
